***********
The Opinion and Award filed by the Full Commission on February 5, 2009 is hereby AMENDED as follows:
 FINDINGS OF FACT
Paragraph 20 is amended to read as follows:
20. The Deputy Commissioner's post-hearing Order of March 17, 2008 includes the following mandate, "That thirty days following the date upon which depositions are scheduled to be completed to the undersigned, with that date being June 13, 2008 by the current schedule, the *Page 2 
parties shall submit a proposed Opinion and Award which shall containpage citations to the depositions or document, or a reference to the hearing testimony, upon which the finding or conclusion is based." In violation of the Order, plaintiff and defendants failed to provide any citations in their proposed Opinion and Awards.
                                *********** CONCLUSIONS OF LAW
Paragraph 6 is amended to read as follows:
6. For defendants' violation of the Deputy Commissioner's post-hearing Order, defendants are subject to a reasonable sanction of $100.00, which shall be paid by check payable to the North Carolina Industrial Commission and forwarded to Ms. Carolyn Wall, Accounts Receivable, at the Industrial Commission address.
                                *********** AWARD
Paragraph 2 is amended to read as follows:
2. Defendants shall pay, as a sanction for the violation of the Deputy Commissioner's post hearing Order, the reasonable amount of $100.00 to be paid by check payable to the North Carolina Industrial Commission and forwarded to Ms. Carolyn Wall, Accounts Receivable, at the Industrial Commission address.
                                ***********
In all other respects, the Opinion and Award filed on February 5, 2009 remains in full force and effect.
  This 13th day of February 2009. *Page 3
S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/___________________ PAMELA T. YOUNG CHAIR
  S/___________________ DIANNE C. SELLERS COMMISSIONER *Page 1